Exhibit 10.6(c)

June 1, 2011

Campbell & Company, Inc.

2850 Quarry Lake Drive

Baltimore, MD 21209

Attn: Ms. Theresa Becks

 

  Re: Management Agreement Renewals

Dear Ms. Becks:

We are writing with respect to your management agreements concerning the
commodity pools to which reference is made below (the “Management Agreements”).
We are extending the term of the Management Agreements through June 30, 2012 and
all other provisions of the Management Agreements will remain unchanged.

 

  •  

Potomac Futures Fund L.P.

 

  •  

CMF Campbell Master Fund L.P.

Please acknowledge receipt of this modification by signing one copy of this
letter and returning it to the attention of Ms. Jennifer Magro at the address
above or fax to 212-296-6868. If you have any questions I can be reached at
212-296-1302.

Very truly yours,

 

CERES MANAGED FUTURES LLC By:  

/s/ Jennifer Magro

  Jennifer Magro   Chief Financial Officer & Director CAMPBELL & COMPANY, INC.
By:  

/s/ Thomas P. Lloyd

  Print Name: Thomas P. Lloyd   JM/sr